IN THE COURT OF APPEALS OF IOWA

                                   No. 20-0329
                               Filed August 4, 2021


CRAIG EUGENE SMITH,
     Defendant-Appellant,
vs.

STATE OF IOWA,
     Plaintiff-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Jeffrey D. Farrell,

Judge.



      Craig Eugene Smith appeals the dismissal of his application for post-

conviction relief. AFFIRMED.



      Jessica Maffitt of Benzoni Law Office, P.L.C., Des Moines, for appellant.

      Thomas J. Miller, Attorney General, and Sharon K. Hall, Assistant Attorney

General, for appellee.



      Considered by Vaitheswaran, P.J., and Greer and Schumacher, JJ.
                                           2


GREER, Judge.

       We address an application for postconviction relief (PCR) filed almost

twenty-six years after a jury convicted Craig Smith of murder in the first degree.1

Following the jury trial, the district court sentenced Smith to life in prison. But prior

to sentencing, in a motion for new trial, Smith alleged, among other claims,2 that

his trial counsel was ineffective “for failing to perform a thorough investigation

before allowing Smith to make an inculpatory statement to the police.” State v.

Smith, 543 N.W.2d 618, 619 (Iowa Ct. App. 1995) (Smith I). After an evidentiary

hearing where trial counsel testified, the district court denied the motion for new

trial finding trial counsel did not breach an essential duty and that trial counsel

exercised a reasonable strategic choice by proceeding with Smith’s inculpatory



1 The jury returned the guilty verdict on January 18, 1994, and the PCR court
dismissed Smith’s application for PCR on January 6, 2020.
2 In the motion for new trial, Smith listed several instances of alleged ineffective

assistance of counsel:
               a. Defendant was heavily medicated prior to and during his
       trial and was unable to adequately assist his counsel and participate
       in his defense;
               b. Counsel for Defendant did not properly investigate his case
       in order to be adequately prepared for trial;
               c. Trial counsel for the Defendant did not file the necessary
       motions to adequately protect the interests of the Defendant nor did
       he file sufficient motions to protect the Defendant from illegally seized
       evidence;
               d. Trial counsel failed to properly interview Defendant in order
       to adequately prepare for trial;
               e. Trial counsel failed to adequately investigate the incident of
       the victim’s death prior to having Defendant give a full and complete
       statement to police officers; and
               f. Trial counsel failed to properly object to matters of evidence
       prior to trial and during trial in order to adequately protect
       Defendant’s rights.
But during the hearing before the trial court, Smith focused exclusively on item (e);
he did not present any other claim to the trial court.
                                          3

statement. Id. at 620. Smith appealed his conviction, raising ineffective assistance

of counsel. In Smith I, we summarized the facts:

               On September 30, 1993, Smith was living in a tent under the
       University Avenue bridge in Des Moines where he was drinking with
       Craig Allen and several others. According to Smith, Allen made an
       unwelcome sexual advance toward him, leading to a fight during
       which Smith struck Allen several times with his fist and a metal pipe.
       Allen died of the wounds sustained from Smith’s beating. Smith
       disposed of Allen’s body in a nearby woods, covering it with a
       blanket. The body was discovered on October 2, 1993.
               That evening [trial counsel] was contacted on Smith’s behalf,
       and [trial counsel] immediately contacted Smith by telephone. [Trial
       counsel] also spoke to Janice Johnson who informed [trial counsel]
       that Smith told her he killed Allen. Smith told [trial counsel] he killed
       Allen by striking him with his fists and a metal pipe following Allen’s
       sexual advances.
               [Trial counsel] met with Smith the next day and informed him
       of the potential criminal charges he faced, including first-degree
       murder and manslaughter. [Trial counsel] and Smith discussed
       telling the police Smith struck Allen because he was provoked by
       Allen’s sexual advances. Smith agreed to make a statement to the
       police, and two Des Moines police officers came to [trial counsel]’s
       office to take the statement. Smith was read his Miranda rights and
       proceeded to give his statement, confessing he had killed Allen by
       hitting him repeatedly with his hands following Allen’s unwelcome
       sexual advances. Smith did not tell the police he also struck Allen
       with a metal pipe. [Trial counsel] was present during the interview
       and controlled most of the questioning.

Id. at 619.

       In the direct appeal, Smith alleged his trial counsel encouraged him to avoid

telling the police he struck the victim with a pipe. But after hearing from trial

counsel, the court found no ineffective assistance of counsel and noted trial

counsel “had no reason to believe Smith would exclude [the assault with the pipe]

from his statement.” Id. at 620 (finding no showing of prejudice because a jury

could have “inferred malice, premeditation, and specific intent to kill from the
                                          4


evidence indicating Smith was struck by a blunt object” so Smith could not

establish the result would have been different).3

       Next, Smith filed a writ of habeas corpus again claiming ineffective

assistance of counsel “because his trial counsel failed to conduct an adequate

investigation prior to advising him to give an inculpatory statement to the police”

and his trial counsel encouraged him to give the police an incomplete statement—

leaving out the use of a pipe to beat the victim. Smith v. Rogerson, 171 F.3d 569,

572 (8th Cir. 1999) (Smith II) (noting counsel’s decisions were not unreasonable

and there was no prejudice because there was so much other damaging evidence

against Smith). Yet, before meeting with his trial counsel, Smith made inculpatory

statements to several people, including a volunteer shelter worker, and that also

factored into the strategy used by trial counsel. Id. at 571. The federal court

dismissed the habeas petition. Id. at 573. In the federal case, Smith noted “he did

not file an application for state PCR because he had already raised his ineffective

assistance claim in his motion for new trial and in his direct appeal.” Id. at 572.

       Years passed after denial of the petition for federal habeas corpus relief.

Then in September 2019, Smith applied for PCR. In his pro se filing, Smith alleged

seventeen grounds of ineffective assistance of trial counsel and appellate counsel

and a claim of actual innocence. The State filed a motion to dismiss. At the PCR

hearing, Smith testified and again raised his complaint that trial counsel’s behavior

led to the rejection of a favorable plea. Additionally, Smith contended there was a



3 The trial court assigned Smith a new lawyer who investigated Smith’s claims and
represented him at the hearing on the motion for new trial. Smith’s trial counsel
weighed in on the allegations as well. Id. at 619.
                                          5


ground of fact not known within the three-year time period for filing a PCR petition,

but he did not identify that fact. In January 2020, the district court dismissed the

PCR on the basis that the statute of limitations had run and there were no

exceptions shown to the three-year limitations period. In a motion to reconsider,

Smith then raised the issue that he was incompetent to assist in his defense

because of his intellectual challenges.

       Smith appeals the summary ruling dismissing his PCR application. The

State argues Smith employs a “shotgun approach” and throws out claims of

competency to stand trial, ineffectiveness of counsel—both trial and PCR, and that

his sentence was illegal because he is innocent of first-degree murder.4 We

address the viability of these claims in light of the passage of time.

Standards for Review.

       Whether a motion to dismiss or for summary disposition, our review of such

a ruling is for correction of legal error. Thongvanh v. State, 938 N.W.2d 2, 8 (Iowa

2020) (dismissal); Linn v. State, 929 N.W.2d 717, 729 (Iowa 2019) (summary

disposition). To the extent claims of ineffective assistance of counsel are in play,

our review is de novo. Linn, 929 N.W.2d at 729. Summary disposition is proper

“if the pleadings, depositions, answers to interrogatories, and admissions on file,

together with the affidavits, if any, show that there is no genuine issue of material

fact and that the moving party is entitled to a judgment as a matter of law,”

essentially applying summary judgment principles. Davis v. State, 520 N.W.2d




4 Smith’s claims of ineffective assistance of PCR counsel and illegal sentence are
raised for the first time here.
                                         6


319, 321 (Iowa Ct. App. 1994) (quoting Iowa Rule of Civil Procedure 237(c), now

renumbered 1.981(3)). Likewise, a de novo review is applied to claims involving

ineffective assistance of counsel on PCR cases. Lado v. State, 804 N.W.2d 248,

250 (Iowa 2011).

       Claims of actual innocence are reviewed de novo. Moon v. State, 911

N.W.2d 137, 142 (Iowa 2018). “[W]e may review a challenge that a sentence is

illegal at any time.” Jefferson v. Iowa Dist. Ct., 926 N.W.2d 519, 522 (Iowa 2019)

(quoting State v. Zarate, 908 N.W.2d 831, 840 (Iowa 2018)). We typically review

challenges to illegal sentences for correction of legal errors, but our standard of

review for an allegation of an unconstitutional sentence is de novo. Goodwin v.

Iowa Dist. Ct., 936 N.W.2d 634, 643 (Iowa 2019). “An illegal sentence is void” and,

for this reason, is “‘not subject to the usual concepts of waiver, whether from a

failure to seek review or other omissions of error preservation.’” State v. Woody,

613 N.W.2d 215, 217 (Iowa 2000) (quoting State v. Ohnmacht, 342 N.W.2d 838,

842, 843 (Iowa 1983)).

Timeliness of PCR Filing.

       To establish an ineffective-assistance-of-counsel claim, Smith must

demonstrate “(1) his trial counsel failed to perform an essential duty, and (2) this

failure resulted in prejudice.” State v. Straw, 709 N.W.2d 128, 133 (Iowa 2006)

(citing Strickland v. Washington, 466 U.S. 668, 687–88 (1984)). The claimant must

prove both elements by a preponderance of the evidence. Ledezma v. State, 626

N.W.2d 134, 142 (Iowa 2001). But, after two decades, Smith’s PCR action is

barred unless an exception applies to the statute of limitations. Iowa Code section

822.3 (2019) directs the time for filing PCR claims. That section provides:
                                         7


      All other applications must be filed within three years from the date
      the conviction or decision is final or, in the event of an appeal, from
      the date the writ of procedendo is issued. However, this limitation
      does not apply to a ground of fact or law that could not have been
      raised within the applicable time period.

Iowa Code § 822.3 (2019); see also Penticoff v. State, No. 19-0975, 2020 WL

5229186, at *2 (Iowa Ct. App. Sept. 2, 2020) (citing cases that recognize an implied

limitation period that runs from the appearance of a new ground of fact or law).

Procedendo from the direct appeal issued on February 26, 1996. Thus, the time

to file a PCR petition ran in February 1999. Finding no exception applied, the

district court dismissed all of Smith’s ineffective-assistance claims against trial

counsel and appellate counsel. Additionally, Smith’s actual innocence claim was

dismissed.

      To resist the summary disposition of the PCR, the moving party bears the

burden of showing the absence of a genuine issue of material facts. C & J Vantage

Leasing Co. v. Wolfe, 795 N.W.2d 65, 73 (Iowa 2011). We view the record in the

light most favorable to the nonmoving party. Eggiman v. Self–Insured Servs. Co.,

718 N.W.2d 754, 758 (Iowa 2006). We draw all legitimate inferences from the

record in favor of the nonmoving party. Vossoughi v. Polaschek, 859 N.W.2d 643,

649 (Iowa 2015).

      The record made at the PCR hearing centered on Smith’s argument that his

trial counsel’s actions caused the State to withdraw a favorable plea agreement to

manslaughter.5 During the direct examination of Smith, the following took place:




5 PCR counsel referenced Gamble v. State, and told the PCR court he was
“precluded from commenting on the merits of the application and resistance to the
                                         8



              Q. So, Mr. Smith, let me try to make sure we all understand
      your allegations here. So are you asserting that at some point before
      your conviction the State had made a plea offer to you to plead to
      manslaughter instead of murder? A. Yeah.
              Q.: And was that communicated to you, that plea offer?
      A. Yes.
              Q. And did you accept that plea offer? A. Yes.
              Q. And are you claiming that the State backed away from the
      plea offer because they said you made some type of
      misrepresentation? A. Yeah. My—my lawyer sometime during—
      after I made my—they gave me—asked me a bunch of questions,
      they—sometime afterward, a week or two afterwards, my lawyer
      went behind the scenes and told him a totally different story, and then
      that’s when they took it away. And then during my trial, I wrote a
      letter to the judge stating that I didn’t lie on my plea bargain. And
      then after my trial was over, they had a hearing on it, and my second
      lawyer put my first lawyer on the stand and my lawyers—first lawyer
      admitted that he lied, and then he found out I actually told the truth,
      but he said it was too late by then.
              Q. Okay. So I want to make sure we all understand what
      you’re saying. So you lost the opportunity of a plea offer because
      you assert your trial counsel made a misrepresentation to the State
      of Iowa? A. Yeah.
              Q. And if you could go back, or if you had—if you had known
      about it, you would try to enforce that plea agreement as a contract?
      A. Yeah.
              Q. So all of those facts that we just talked about, though, did
      you—did you know about all of those facts at the time of your
      sentencing? A. I didn’t know about the law.
              ....
              Q. . . . But, Mr. Smith, I do want to go back and make sure I’ve
      got an answer to the question I asked, which is: Are you aware of
      any newly discovered evidence or change in the law that would apply
      to you that would entitle you to bring this claim for ineffective
      assistance of counsel related to the confession? A. Well, I didn’t
      know about the law based on the plea bargain.

No other evidence was presented at the hearing. These details discussed at the

PCR hearing were known within the three years to file a PCR application. The




motion to dismiss unless [he had] a good faith basis to do so.” 723 N.W.2d 443,
446 (Iowa 2006).
                                         9


PCR court dismissed the application. Ironically, Smith then filed a pro se motion

to reconsider the PCR ruling raising his “lack of intelligence, being that he did not

possess a sixth grade level of education,” which he claimed made him incompetent

to stand trial or assist with his defense. The PCR court denied the motion.

       Smith does not contest the passage of time between the issuance of

procedendo and the filing of this PCR claim. On appeal, he does not raise the

argument about the missed plea opportunity he described during the PCR hearing.

Instead, Smith narrows his new-ground-of-fact argument to his trial counsel’s

failure to request an evaluation of Smith’s competency to stand trial and his PCR

counsel’s failure to raise the issue at the PCR hearing. Smith argues, like the

situation in Harrington v. State, he is not required to show that the newly asserted

ground of fact or law would likely have changed the result of the case. See 659

N.W.2d 509, 520-21 (Iowa 2003) (finding undisclosed police reports and

recantation evidence, not discovered within the time for filing a PCR, qualify as

material evidence that probably would have changed the trial outcome and support

a due process violation). Smith contends that although not raised below at the

PCR court, because of his mental functioning, he was “in no position to preserve

error, request a section 812.3 hearing or avoid a waiver of his motion in arrest of

judgment.” Thus, Smith claims he was denied his due process right to a fair trial

and the case should be remanded to develop the PCR record on this issue

because there is a fact question not resolvable on summary disposition.

       The critical questions about a defendant’s competency are whether the

defendant had the ability to “(1) appreciate the charge, (2) understand the

proceedings, and (3) assist effectively in the defense.” State v. Edwards, 507
                                          10


N.W.2d 393, 395 (Iowa 1993). And, “[w]e presume a defendant is competent to

stand trial.” State v. Lyman, 776 N.W.2d 865, 874 (Iowa 2010), overruled on other

grounds by Alcala v. Marriott Int’l, Inc., 880 N.W.2d 699 (Iowa 2016). In his pro se

PCR application, Smith addressed his trial counsel’s failure to require a

competency examination “to verify his diminished capacity.”

       Prior to this appeal, two seasoned defense counsel were involved in Smith’s

various proceedings—trial counsel and counsel hired to address the direct appeal

and file the habeas corpus writ. Smith made references in the earlier proceedings

noting his limited intellectual functioning. In earlier filings on direct appeal, Smith

argued that he was “heavily medicated prior to and during his trial and was unable

to adequately assist his counsel and participate in his defense.” Smith touched on

his competency in his habeas corpus case. Smith II, 171 F.3d at 572-73 (noting

Smith was of “less than average intelligence”). In that proceeding, Smith argued

his trial counsel failed to properly investigate his case, including failing to “learn

more about his impairment.” Id. at 572. Yet, the federal court found Smith failed

to satisfy either Strickland prong. Id. at 573. Referencing Smith’s limitations, the

Smith II court noted “since counsel knew Smith had previously served time in

prison and was probably of less than average intelligence, it was reasonable for

him to believe that the best way to get the provocation facts into evidence would

be by having Smith make a statement to the police instead of testifying at trial.” Id.

       Although there are references to Smith’s educational level of function, Smith

did not pursue those avenues in his first appeal or through the habeas corpus

proceedings. Finally, at no stage was the record developed to show psychiatric,

behavioral, or intellectual evidence supporting the need or requirement for a
                                         11

competency examination. See State v. Einfeldt, 914 N.W.2d 773, 783 n.3 (Iowa

2018) (“[E]ven the presence of mental illness at trial, in and of itself, is not

necessarily sufficient to trigger the requirement of a competency hearing . . . . The

present mental illness must be sufficient to give rise to a serious question as to

whether the defendant meaningfully understands the charges and is capable of

meaningfully assisting in the defense.” (citations omitted)). Smith’s seasoned trial

counsel testified that he explained the case strategy and that Smith believed it to

be reasonable, showing Smith participated in his defense. Likewise, the detailed

version of the murder given by Smith were consistent with the version he gave to

others. Thus, he understood what he had done.

       Given the earlier factual references to Smith’s functioning, we find his

alleged ground of fact or law could have been raised within the applicable time

required for a PCR application. Smith was alerted to the basic premise of his

current competency claim within the three-year time for filing a PCR application.

“A reasonable interpretation of the statute compels the conclusion that exceptions

to the time bar would be, for example, newly-discovered evidence or a ground that

the applicant was at least not alerted to in some way.” Perez v. State, 816 N.W.2d

354, 360 (Iowa 2012) (citation omitted). Smith’s request for an exception cannot

succeed if it involves issues in existence during the three-year period and were

available to be addressed. Lopez–Penaloza v. State, 804 N.W.2d 537, 542 (Iowa

Ct. App. 2011). Thus, we affirm the district court’s dismissal of Smith’s PCR

application.
                                          12


         Actual Innocence: Illegal Sentence.

         Similar to the applicant’s approach in Davis v. State, Smith “stuffs” his

substantive claim into several “envelopes.” See No. 18-0078, 2019 WL 476478,

at *2 (Iowa Ct. App. Feb. 6, 2019). We distill the various arguments down to

another end-around to the statute-of-limitations problem. In this round, Smith

raises a claim of illegal sentence “because the jury did not find him guilty of each

element of the offense beyond a reasonable doubt.” He argues this goes towards

his actual innocence. Smith notes in Schmidt v. State, the Iowa Supreme Court

held that “convicted defendants can attack their pleas when claiming actual

innocence even if the attack is extrinsic to the pleas.” 909 N.W.2d 778, 789 (Iowa

2018).

         Here, Smith did not plead guilty. And with claims of actual innocence, an

applicant must still comply with the three-year statute of limitations found in section

822.3 or prove an exception to the limitations period. Dewberry v. State, 941

N.W.2d 1, 5 (Iowa 2019); Blakeman v. State, No. 19-0375, 2020 WL 2060312, at

*1 (Iowa Ct. App. Apr. 29, 2020). If the information an applicant “cites in support

of his actual-innocence claim was available to him within the limitations [period, it]

does not serve as a new ground of fact to toll the statute of limitations, or newly

discovered evidence.” Demery v. State, No. 19-1465, 2020 WL 1887955, at *2

(Iowa Ct. App. Apr. 15, 2020). We find no new evidence that meets the clear-and-

convincing standard of proof to avoid application of the statute of limitations. As

our supreme court noted “the demanding standard balance[s] the liberty interest

of a factually innocent person to be free from conviction and criminal sanction

against the state’s legitimate interests in finality and the conservation of judicial
                                           13

resources.” Dewberry, 941 N.W.2d at 5 (holding “a [PCR] applicant can establish

a claim of actual innocence only upon clear and convincing evidence he or she

was factually innocent of the offense of conviction, including any lesser included

offenses”). Smith has not met that burden here.

       But, pointing to case law decided after his conviction, Smith draws our

attention to State v. Heemstra, 721 N.W.2d 549, 558 (Iowa 2006), superseded in

part by statute Iowa Code section 622.10(4)(a)(2) (2013) Smith now contends that

the use of the general verdict form allowed his jury to convict him under alternate

theories that might not have required a life sentence for first-degree murder.

Heemstra addressed this issue and held that failing to require proof of a defendant

acting “willfully, deliberately, and with premeditation” or committing an independent

felony cannot substantiate a charge of murder in the first degree because “[s]uch

a holding would mean that every homicide, not justifiable or excusable, would

occur in the commission of a felony, with the result that intent to kill and deliberation

and premeditation would never be essential.” 721 N.W.2d at 558 (quoting People

v. Moran, 158 N.E. 35, 36 (N.Y. 1927)).

       In Heemstra, our supreme court determined “if the act causing willful injury

is the same act that causes the victim’s death, the former is merged into the murder

and therefore cannot serve as the predicate felony for felony-murder purposes.”

Id. When a general verdict does not reveal the basis for a guilty verdict, reversal

is required.6 See State v. Hogrefe, 557 N.W.2d 871, 881 (Iowa 1996) (“With a


6That is, until our legislature enacted Iowa Code section 814.28, which took effect
July 1, 2019. Section 814.28 provides:
               When the prosecution relies on multiple or alternative theories
       to prove the commission of a public offense, a jury may return a
                                          14


general verdict of guilty, we have no way of determining which theory the jury

accepted.”). But Heemstra is of no help to Smith because it cannot be applied

retroactively. 721 N.W.2d at 558 (limiting the decision to invalidate the felony-

murder theory to “those cases not finally resolved on direct appeal in which the

issue has been raised in the district court.”). Smith’s case does not fall into that

category.

       Finally, Smith argues there is no way to know if his jury convicted him of

acting willfully, deliberately, and with premeditation.    Considering the facts of

Smith’s case, there is substantial support for a conviction for first-degree murder

such that Smith’s sentence is appropriate. Photographs from the trial revealed a

number of blows and injuries inflicted on the victim providing more than sufficient

evidence of the elements of first-degree murder. See State v. Linderman, 958

N.W.2d 211, 222 (Iowa Ct. App. 2021) (holding that a jury could find the nature of

the beating that requires infliction of injury over and over supports a finding of

premeditation under the elements of first-degree murder). And in Smith I, we found

“[t]he jury could have also inferred malice, premeditation, and specific intent to kill

from the evidence indicating Smith was struck by a blunt object.” 543 N.W.2d at

620. Likewise, in Smith II, the federal court summarized the act as Smith picking

up a piece of pipe and beating the victim, ultimately crushing his skull. Smith also

inflicted a stab wound in the jaw and strangled the victim. 171 F.3d at 570. As



       general verdict. If the jury returns a general verdict, an appellate
       court shall not set aside or reverse such a verdict on the basis of a
       defective or insufficient theory if one or more of the theories
       presented and described in the complaint, information, indictment, or
       jury instruction is sufficient to sustain the verdict on at least one
       count.
                                         15

noted in Smith II, there was plenty of damaging evidence against Smith. Id. at 574.

We find Smith’s actual innocence claim and his theme of an illegal sentence fail to

support any exception to the three-year statute of limitations for PCR filings.

Ineffective Assistance of PCR Counsel.

       Because the PCR application is time-barred, the ineffective-assistance-of-

counsel allegations against PCR counsel for failing to investigate Smith’s PCR

claims also fail. Given our analysis above related to trial counsel and the failure to

show an exception, Smith can identify no authority that allows him to file his PCR

application twenty-three years after procedendo issued, so by extension, the PCR

claim against his PCR counsel is time-barred.

Conclusion.

       Given the timing of Smith’s PCR application, we find no exception to the

three-year statute of limitations. After more than two decades since his conviction

and the statutory three-year time bar, the district court correctly dismissed the PCR

application.

       AFFIRMED.